UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SONJA GRIFFIN-ROBINSON,
                          Plaintiff,
                    -against-
                                                                     21-CV-4881 (LTS)
NEW YORK CITY HEALTH AND
HOSPITALS; MITCHELL KATZ,                                        ORDER OF DISMISSAL
PRESIDENT AND CEO; LISE WILSON,
SOCIAL WORKER; RONALD COBB, MD;
CHRISTOPHER PENA, MD,
                          Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action alleging that Defendants have

violated her rights under federal and state law. By order dated June 14, 2021, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). The

Court dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff brings her claims using the Court’s general complaint form. She invokes both

the Court’s federal question jurisdiction and diversity of citizenship jurisdiction. In response to

the question on the form asking which of her federal constitutional or federal statutory rights

have been violated, Plaintiff writes, “There was a breach in the protection under my medical

information being disclosed to a person not involved in the treatment. This information was

disclosed by Social worker Lise [W]ilson without authorization that has resulted in harassment.”

(ECF 2, at 2.) She names as Defendants social worker Lise Wilson, Drs. Ronald Cobb and




                                                   2
Christopher Pena, and Mitchell Katz, President and CEO of New York City Health + Hospitals

(H+H), the agency that operates Harlem Hospital. 1

        Plaintiff alleges that Wilson “spoke to [Westchester County Assistant District Attorney]

Adrian Murphy about plaintiffs medical condition and the seriousness of a non-existentent

criminal charge,” and that Wilson has “spew[ed] this information all over Harlem hospital . . . to

the point that it has affected how plaintiff is being treated medically.” (Id. at 7.) Plaintiff alleges

that Murphy told Wilson that Plaintiff was charged with criminal possession of a firearm, a

statement that Plaintiff appears to allege is false. (Id.)

        Plaintiff asserts that “ADRIAN MUPRHY has been trying to override doctors orders for

the [Plaintiff] not to travel up to Westchester County to Court.” 2 (Id.) But because ADA Murphy

        cannot be prosecuted for any crimes while in office, she has used LISE WILSON
        to harass [Plaintiff] and as a result of these false/slanderous allegations . . .
        [Plaintiff] is not being treated and it has also resulted in a Coupe to try and get the
        [Plaintiff] removed from the hospital for treatment.

(Id.)

        The complaint references letters written to the state court from doctors and others

explaining why Plaintiff should not be traveling to court. (See id. at 9-10.) Plaintiff maintains

that the state courts are “hell bent” on trying to override the doctors’ orders and to “force” her to

go to Westchester County for a “rigged trial.” (Id. at 10.) And despite Plaintiff’s doctors’ orders

that she “remain immobile, [New York State Supreme Court] Justice Warhit [h]arasses the

petitioner with threat’s of prison, warrants for her arrest, etc.” (Id.) Plaintiff therefore asks this



        1
         It is unclear whether Plaintiff also intends to sue H+H itself. She appears to list it as a
separate defendant in that caption of the complaint, but does not list it as a defendant in the body
of the complaint. (See ECF 2, at 1, 4-5.)
        2
        The complaint alleges no facts about the nature of Plaintiff’s state court proceedings or
whether she has been charged with a crime.


                                                    3
Court “to enjoin both actions so that this Court can see the harassment perpetuated by the

Westchester County District Attorney’s office and the Court.” (Id. at 10.)

       Plaintiff also alleges that Doctors Pena and Cobbs are “complicit in the conspiracy to

report false incidents, slander, and deliberate indifference to try and have the petitioner ‘ousted’

from the hospital’s patient roster where she is scheduled for several surgeries that are life

threatening so that they do not have to treat her.” (Id. at 13.)

       Plaintiff seeks $2.8 million in damages from Wilson for slander and disclosure of

Plaintiff’s personal medical information to Murphy in violation of the Health Insurance

Portability and Accountability Act of 1996 (“HIPAA”). She also seeks $275,000 each from

Cobbs and Pena for “being complicit in the conspiracy to report false incidents, slander, and

deliberate indifference” to having Plaintiff “ousted” from the hospital, id. at 13, and $11 million

from Katz for his “lack of care due to LISE WILSON’s conduct,” id. at 14.

                                           DISCUSSION

A.     HIPAA claims

       Plaintiff has previously brought similar, if not identical, claims against Wilson and

Harlem Hospital (which is operated by H+H). In an order dated May 6, 2020, Judge Louis L.

Stanton dismissed Plaintiff’s HIPAA claims against Wilson, Harlem Hospital, and ADA Murphy

because Plaintiff’s allegations failed to suggest a violation of HIPAA, and even if Plaintiff could

allege such a violation, HIPAA does not provide a private cause of action allowing an individual

suit. See Griffin-Robinson v. Salov, ECF 1:20-CV-2712, 6 (S.D.N.Y. May 6, 2020). Judge

Stanton’s order also noted that HIPAA permits health care providers and other covered entities to

disclose protected health information without patient consent in certain situations, such as in

response to a court order. (Id. at 18) (citing 45 C.F.R. § 164.512(e)(1)(i), (ii)).




                                                   4
         Notwithstanding Judge Stanton’s order, Plaintiff again asserted claims under HIPAA

against Wilson and Murphy in her second amended complaint. Salov, ECF 1:20-CV-2712, 8, at

14-16. In a subsequent order, Judge Paul A. Engelmayer, to whom the case was reassigned, again

dismissed Plaintiff’s claims under HIPAA against Wilson and Murphy for the same reasons

stated in Judge Stanton’s May 6, 2020 order. Salov, ECF 1:20-CV-2712, 10 (S.D.N.Y. Sept. 21,

2020).

         Here, Plaintiff again reasserts her HIPAA claims against Wilson, and appears to also

attempt to bring HIPAA claims against Katz and possibly H+H. As Judge Stanton found in his

May 6, 2020 order and Judge Engelmayer restated in his September 21, 2020 order, HIPAA does

not provide a private right of action. See Meadows v. United Services, Inc., 963 F.3d 240, 244

(2d Cir. 2020). The Court therefore dismisses Plaintiff’s HIPAA claims for failure to state a

claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

B.       Claims against Cobb and Pena

         It is unclear what, if any, federal claims Plaintiff may be asserting against Cobb and Pena.

Even when read with the solicitude afforded pro se submissions, the Court is unable to identify

any cognizable federal claim that Plaintiff may be attempting to assert against these Defendants.

The Court therefore dismisses any federal claims Plaintiff may be attempting to assert against

Cobb and Pena for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

C.       Supplemental jurisdiction

         A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction.”


                                                  5
Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). Having dismissed the federal

claims over which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction over any state-law claims Plaintiff may be asserting. See Kolari v. New

York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms

the discretionary nature of supplemental jurisdiction by enumerating the circumstances in which

district courts can refuse its exercise.’”) (quoting City of Chicago v. Int’l Coll. of Surgeons, 522

U.S. 156, 173 (1997)).

D.     Leave to amend is denied

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

E.     Warning

       Plaintiff is warned that further repetitive litigation will result in an order barring her from

filing new actions IFP without prior permission from the Court. See 28 U.S.C. § 1651.

                                          CONCLUSION

       The Court dismisses Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), for

failure to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court declines to exercise supplemental jurisdiction over any state-law claims

Plaintiff may be asserting. 28 U.S.C. § 1367(c)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


                                                  6
         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     July 6, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  7
